              Case 2:20-cr-00032-JCC Document 110 Filed 08/25/20 Page 1 of 4



 1                                                            The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9
                                                            No. CR20-032JCC
10    UNITED STATES OF AMERICA,
11                                                          RESPONSE TO DEFENDANT’S
                                          Plaintiff,        MOTION TO PROCEED WITH
12                                                          GUILTY PLEA HEARING BY
                          v.
13                                                          TELECONFERENCE
      TAYLOR ASHLEY PARKER-DIPEPPE,
14
15                                       Defendant.

16
17
18          The United States of America, by and through Brian T. Moran, United States
19 Attorney for the Western District of Washington, and Thomas M. Woods, Assistant
20 United States Attorney for said District, respectfully submits this response to the
21 defendant’s motion to proceed with a guilty plea hearing by teleconference. As set forth
22 below, the defendant has set forth sufficient grounds for the Court to take the guilty plea
23 remotely.
24                                        I.      BACKGROUND
25          The defendant is currently charged with multiple crimes stemming from the
26 defendant’s involvement in a scheme to mail and/or deliver threatening posters to
27 journalists and advocates, particularly Jews and other minorities. The parties have
28 reached a tentative agreement to resolve the case. Parker-Dipeppe is expected to plead
     Response to Defendant’s Motion to Proceed with                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Guilty Plea by Teleconference                                         SEATTLE, WASHINGTON 98101
     United States v. Parker-Dipeppe, No. CR20-032JCC - 1                        (206) 553-7970
              Case 2:20-cr-00032-JCC Document 110 Filed 08/25/20 Page 2 of 4



 1 guilty to Count 1 of the Superseding Indictment, which charges Conspiracy, in violation
 2 of Title 18, United States Code, Section 371. Under the agreement, the parties will be
 3 free to recommend any sentence.
 4          By successive general orders of the Court, the Seattle courthouse is currently
 5 closed. The defendant now asks this Court to set a hearing—which all parties would
 6 attend remotely—so that the defendant can enter plea of guilty.
 7                                      II.     APPLICABLE LAW
 8          The Federal Rules of Criminal Procedure make no provision for a defendant to
 9 enter a guilty plea except while present in open court. Although some of the rules permit
10 certain hearings to take place by video teleconferencing, entry of a guilty plea to a felony
11 offense is not among them. See Fed. R. Crim. P. 5(f) (permitting initial appearance by
12 video if the defendant consents); Fed. R. Crim. P. 10(c) (permitting arraignment by video
13 if the defendant consents); Fed. R. Crim. P. 43 (permitting, inter alia, arraignment, plea,
14 trial, and sentencing by video in misdemeanor cases if the defendant consents). Further,
15 Rule 11 requires the court accepting the defendant’s guilty plea to personally address the
16 defendant in open court. Fed. R. Crim. P. 11(b)(1), (2).
17          In light of the COVID-19 pandemic and public health crisis, Congress enacted the
18 Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). That statute
19 provides that certain criminal proceedings may occur by video teleconferencing during
20 the coronavirus national emergency. CARES Act, § 15002. Specifically, the legislation
21 permits a guilty plea in a felony case to be entered via video teleconference if a number
22 of conditions are met.
23          First, the Judicial Conference of the United States must find that the coronavirus
24 emergency will materially affect the functioning of the federal courts generally or a
25 particular court. CARES Act, § 15002(b)(2)(A). It has done so. See “Judiciary
26
27
28
     Response to Defendant’s Motion to Proceed with                      UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Guilty Plea by Teleconference                                        SEATTLE, WASHINGTON 98101
     United States v. Parker-Dipeppe, No. CR20-032JCC - 2                       (206) 553-7970
                  Case 2:20-cr-00032-JCC Document 110 Filed 08/25/20 Page 3 of 4



 1 Authorizes Video/Audio Access During COVID-19 Pandemic,” Administrative Office of
 2 the United States Courts (published March 31, 2020).1
 3              Second, the chief district judge of the affected district must specifically find that
 4 “felony pleas under Rule 11 of the Federal Rules of Criminal Procedure . . . cannot be
 5 conducted in person without seriously jeopardizing public health and safety.” CARES
 6 Act, § 15002(b)(2)(A). Chief Judge Martinez has done so. GO 09-20 (June 25, 2020).
 7              Third, the district judge in the particular case must find “for specific reasons that
 8 the plea . . . in that case cannot be further delayed without serious harm to the interests of
 9 justice.” CARES Act, § 15002(b)(2)(A); see also GO 04-20. In the defense motion, the
10 defendant outlines the serious risks of flying from Florida, where the defendant currently
11 lives. The defendant also mentions wanting to move on with life, and avoid the need for
12 multiple continuances, given the courthouse remains closed. These grounds are adequate
13 for the Court to conclude that delaying entry of plea would result in the requisite “serious
14 harm to the interests of justice” under the CARES Act.
15              Finally, conducting a hearing by video teleconferencing “may only take place with
16 the consent of the defendant.” CARES Act, § 15002(b)(4); see also GO 04-20. That
17 consent should be articulated on the record, although it need not be in writing. GO 04-20.
18 It appears that the defendant will consent.
19              In addition to proceeding by video teleconference, entry of a guilty plea by
20 telephone conference instead is also authorized if an additional criterion is met: “video
21 teleconferencing is not reasonably available.” CARES Act, § 15002(b)(2)(A). Video
22 teleconferencing is available in this court, and has been successfully used for a number of
23 hearings over the last couple of months. The defendant can attend via video (using the
24 WebEx platform) at the same time as Mr. Mazzone, the defendant’s attorney. A separate
25
26
27   1
      This material is available at https://www.uscourts.gov/news/
     2020/03/31/judiciary-authorizes-videoaudio-access-during-covid-19-pandemic.
28
         Response to Defendant’s Motion to Proceed with                             UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
         Guilty Plea by Teleconference                                               SEATTLE, WASHINGTON 98101
         United States v. Parker-Dipeppe, No. CR20-032JCC - 3                              (206) 553-7970
              Case 2:20-cr-00032-JCC Document 110 Filed 08/25/20 Page 4 of 4



 1 line can be established to allow the defendant and Mr. Mazzone to confer during the
 2 hearing.
 3                                         III.    CONCLUSION
 4          If this Court finds that delaying entry of the defendant’s guilty plea in this case
 5 cannot be further delayed without serious harm to the interests of justice, the government
 6 respectfully requests that the Court make a record of that finding, either in writing if the
 7 matter is referred to a magistrate judge for entry of the plea, or orally during the hearing
 8 if this Court intends to take the plea. The government also respectfully requests that, at
 9 the beginning of the plea hearing, the judicial officer personally address the defendant to
10 confirm that the remote hearing is held with consent. Finally, because video
11 teleconferencing is available in this district, the government requests that any such
12 hearing occur by video instead of only by telephone.
13          Dated this 25th day of August, 2020.
14                                                   Respectfully submitted,
15
                                                     BRIAN T. MORAN
16                                                   United States Attorney
17
                                                     s/ Thomas M. Woods
18                                                   THOMAS M. WOODS
                                                     Assistant United States Attorney
19
                                                     700 Stewart Street, Suite 5220
20                                                   Seattle, WA 98101-1271
                                                     Telephone: (206) 553-7970
21
                                                     Email: Thomas.Woods2@usdoj.gov
22
23
24
25
26
27
28
     Response to Defendant’s Motion to Proceed with                             UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     Guilty Plea by Teleconference                                               SEATTLE, WASHINGTON 98101
     United States v. Parker-Dipeppe, No. CR20-032JCC - 4                              (206) 553-7970
